Appeal by defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered April 27, 1983, convicting him of burglary in the second degree, robbery in the second degree and unauthorized use of a motor vehicle in the first degree, upon his plea of guilty, and sentencing him to concurrent indeterminate terms of imprisonment of IV2 to 4% years, IV2 to 4Vfe years, and 1 to 3 years, respectively.
Judgment affirmed.
The sentencing court did not abuse its discretion in denying defendant’s application for youthful offender treatment (CPL 720.10 [3]; see, People v Williams, 78 AD2d 642). Nor is there any merit to defendant’s contention that the sentencing court engaged in a wholesale delegation of its sentencing authority to the Probation Department (cf People v Fuller, 57 NY2d 152, 158). Thompson, J. P., Bracken, Weinstein and Niehoff, JJ., concur.